 

Case 1:17-cr-00965-JB Document 97 Filed 11/05/18 Page 1 of 2

 

CT .

in| } mr
A ms re oy

AA Fae

IN THE UNITED STATES DISTRICT COURPNNED STATES DIS T COURT
ALBUQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO
Noy 0 5 2018

UNITED STATES OF AMERICA,

Plaintiff,
vs. - No. CR 17-965 JB
KIRBY CLEVELAND,

Defendant.

ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
RESPONSE/REPLY TO DEFENDANT’S MOTION TO DISMISS (DOC. 73) AND
DEFENDANT’S MOTION TO DISMISS (DOC. 74)

This matter is before the Court on the United States’ Unopposed Motion (Doc. 86) to
Extend Deadline to Respond to Defendant’s Motion to Dismiss (Doc. 72) and Defendant’s Motion
to Strike Notice of Intent to Seek Death (Doc. 78) and to Modify Scheduling Order. The Court
being advised that the Motion is unopposed and being otherwise properly advised, finds this
Motion is well-taken and should be GRANTED. Accordingly,

IT IS HEREBY ORDERED that the motion is granted and the Scheduling Order, filed

on July 10, 2018 [Doc. 68] is hereby amended as follows:

 

1. The deadline for filing responses to Defendant’s Motion to Dismiss Counts 1 and 5 of the
Indictment (Doc. 72) and to Defendant’s Motion to Strike the Notice of Intent to Seek
Penalty of Death Because of the Unconstitutionality of the Disparate Application of the
Death Penalty by Judicial Circuit (Doc. 78} are hereby extended to November 2, 2018;

2. The deadline for filing replies in support of Defendant’s Motion to Dismiss Counts 1 and

5 of the Indictment (Doc. 72) and to Defendant’s Motion to Strike the Notice of Intent to
 

 

Case 1:17-cr-00965-JB Document97 Filed 11/05/18 Page 2 of 2

Seek Penalty of Death Because of the Unconstitutionality of the Disparate Application of
the Death Penalty by Judicial Circuit (Doc. 78) is extended until November 16, 2018;

3, All other deadlines shall remain in place unless, and until, the Court orders otherwise.

 
 

0.

Unitad States District J td

Submitted by:

Electronically filed

 

Michael D. Murphy
Assistant United States Attorney

 
